Citation Nr: 0009260	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for varicose veins of the 
left leg secondary to a service-connected donor site scar of 
the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from February 1948 to 
February 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in March 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 1999, the Board granted the veteran a 20 percent 
rating for the residuals of a right wrist fracture; denied an 
increase in the 10 percent rating for the donor site scar of 
the left tibia; and remanded the issue currently on appeal 
for additional development.  In October 1999, the case was 
returned to the Board.  


FINDING OF FACT

No competent evidence has been presented or secured to render 
plausible a claim that varicose veins of the left leg are 
related to the service-connected donor site scar of the left 
tibia.

CONCLUSION OF LAW

The claim for secondary service connection for varicose veins 
of the left leg is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

A rating action in November 1973 granted service connection 
for a donor site scar of the left tibia, evaluated as 10 
percent disabling from February 20, 1973.

In May 1995, the veteran was seen in the VA outpatient clinic 
with complaints of left lower leg pain.  Prominent veins were 
noted on the left lower leg.  An assessment was possible deep 
venous thrombosis.  An echocardiogram showed no evidence of 
deep vein thrombus. 

On a VA examination in October 1996, the veteran said that he 
gradually developed varicose veins of the left leg.  The 
diagnosis was moderate saphenous varicosities of the left 
calf.   

In September 1995, the veteran filed a claim for service 
connection for varicose veins of the left leg secondary to 
the service-connected donor site scar of the left tibia.

The veteran received VA examination in June 1999.  The 
examiner reported that during service the veteran underwent a 
surgical procedure for a carpal navicular fracture of the 
right wrist  He had a bone graft harvested from the mid-
aspect of the left tibia for that procedure.  He subsequently 
had a superficial infection of the wound over the bone graft 
site.  He complained of pain over the harvest site of the 
left mid-tibia.  On examination, an approximately 10 cm scar 
was noted over the mid-portion of the left tibia, secondary 
to the previous bone graft harvest.  There were some very 
small superficial varicosities overlying the area of the mid-
shin.  He had mild pitting edema of both of his lower 
extremities but certainly not worse in the left extremity.  

The examiner's impression was that the veteran had mild 
bilateral lower extremity venous insufficiency of a chronic 
nature.  Although the veteran did have some slightly more 
prominent superficial varicosities overlying the left tibia 
bone graft harvest site, he also had some mild varicosities 
on the contralateral extremity.  The examiner did not believe 
this degree of venous insufficiency was in any way 
compromised by the previous bone graft harvesting.  He did 
not believe the pain the veteran described at the old 
surgical site was secondary to venous insufficiency.  He 
advised the veteran that he might have some improvement in 
the lower extremity fatigue that he experienced by wearing 
over the counter knee-high support stockings and also that 
his venous insufficiency was of a very mild nature.
      
II.  Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service or that a 
current disability is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.310 (1999).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist him any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran contends that there is a causal relationship 
between the bone grafting procedure and the development of 
varicose veins in and around the bone graft site.  However, 
he has produced no medical opinion in support of this 
contention.  To the contrary, the medical evidence shows that 
he suffers from a bilateral vascular disorder, namely chronic 
venous insufficiency, manifested by varicosities over both 
lower extremities.  The medical evidence also shows no 
compromise in the venous insufficiency of the left lower 
extremity by the bone grafting procedure.

As noted above, the appellant cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) simply by relying on his own 
opinion as to medical causation; lay persons are not 
competent to offer medical opinions.  He has submitted no 
competent medical evidence to establish a relationship 
between the service-connection donor site scar of the left 
tibia, and the later developing varicose veins of the left 
calf.  On this basis, this claim is not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence pertaining this claim knee which 
would have made this claim plausible.


ORDER

The claim for service connection for varicose veins of the 
left leg secondary to a service-connected donor site scar is 
not well grounded and is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

